Scott, J.,

dissenting.

I -do not concur in so much of this opinion as maintains, that a court of equity had jurisdiction to establish the demand of the appellant against the estate of Mauzey. The demand of the appellant was purely a legal one.
When this claim was established, then the right to substitution accrued. Until this was done, a court of equity could not know whether he had a claim or not. His demand was unliquidated and unascertained, and he could with no. propriety ask to be substituted for the State, when it did not appear that he had any demand established against the estate of the deceased.
It was asking a court of equity to entertain jurisdiction of a matter exclusively cognizable at law. It is like the case of a legal creditor coming into a court of equity, for its assistance in the collection of a debt, before he had recovered judgment at law, and issued an execution. Every person having any demand against an estate, may establish the same by the judgment or decree of some court of record, in the ordinary course of proceedings. This demand exceeding one hundred dollars, the County Court and Circuit Court had concurrent jurisdiction over it, and the party might have established it in either court.
It is, however, a legal demand, and if he goes into the Circuit Court, he must take the common law side of that court. • If a creditor having a legal demand against a debtor, foresees there will be a difficulty in the collection which will render the aid of a Court of Chancery necessary, would that authorize him to come into equity in the first instance, and there have his demand matured into a judgment? Would not that court refuse its assistance until he had obtained his judgment and execution at law? What is the difference between these cases? Whether the appellant has a claim against the estate of the intestate, is a matter to be determined in a court of law; whether that claim shall be substituted for the claim of the State, is a question for a court of equity, and which that court *177cannot determine, until it is first ascertained at law that the demand has an existence.
The Circuit Court, then sitting as a court of chancery, did right in refusing its aid to the appellant, until he had show’ll that he had a right to that aid by the exhibition of a demand established at law against the estate of the deceased. The claim of the appellant did not accrue until he had actually paid the debt to the State for Mauzey. No laches can be imputed to the State, nor is she barred by any statute of limitations, unless expressly named. The State collected her demand against the deceased, from the security, three years after notice of the grant of letters of administration; the surety, then, had no claim until he actually paid the money, and could not be barred by the statute, which only extends to those having claims. If the principal in a promissory note, to which there is a surety, dies, and the creditor, relying on the surety, neglects to establish his demand against the estate of the principal, and, after the lapse of three years from the publication of notice .of the grant of letters of administration, brings suit against the surety, is he barred? and if not, will not the surety be entitled to an indemnity, if he pays the debt out of the estate of the principal, notwithstanding three years may have elapsed since the granting of letters of administration ? If a person enters into a covenant and dies, and there is no breach until after three years, is the covenantee barred of all recourse ? I apprehend not. If the estate has been distributed, upon a bill of equity being filed, relief would be afforded.